*89ORDER
The Disciplinary Review Board on December 15, 1999, having filed with the Court its decision concluding that MARIA P. FORNARO, formerly of MORRISTOWN, who was admitted to the bar of this State in 1989, and who thereafter was suspended from the practice of law for a period of three months, effective March 24, 1998, and who remains suspended at this time, should be suspended from the practice of law for a period of two years for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to provide client with written fee agreement), RPC 1.16(d) (failure to terminate representation properly), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that MARIA P. FORNARO is suspended from the practice of law for a period of two years and until the further Order of the Court, retroactive to December 15,1999; and it is further
ORDERED that the conditions established by the Court in the Order of three-month suspension dated February 26, 1998, which require respondent to complete the Skills and Methods Courses offered by Institute for Continuing Legal Education prior to any application for reinstatement and that on reinstatement to prac*90tice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until further Order of the Court, are hereby made a part of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further ■
ORDERED that respondents reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.